Citation Nr: 1744275	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


1.  Entitlement to service connection for residuals of a simple fracture of the left mandible and right maxilla.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The December 2012 rating decision denied service connection for a traumatic brain injury (TBI) and found no new and material evidence was submitted to reopen claims for service connection for an acquired psychiatric disorder, residuals of a fracture of the left mandible and right maxilla, and fractured teeth.  That decision also confirmed and continued a 10 percent rating for upper lip scars and denied a TDIU.

Thereafter, in July 2014, the Board denied the Veteran's TBI claim, scar claim, and reopening a claim for residuals of fractured teeth.  Such decision also reopened the Veteran's acquired psychiatric disorder and residuals of a fracture of the left mandible and right maxilla claims and remanded the acquired psychiatric disorder and residuals of a fracture of the left mandible and right maxilla claims along with a claim of entitlement to a TDIU for additional development.  The remanded claims now return for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.

The decision below addresses the Veteran's claim for service connection for residuals of a fracture of the left mandible and right maxilla.  The issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a dental condition that is subject to service connection.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an October 2012 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided a VA dental examination in November 2014.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2014 remand directives and no further action in this regard is necessary in regard to his residuals of a fracture of the right maxilla and left mandible claim.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in July 2014, the matter was remanded to afford the Veteran a VA examination in regard to such claim.  As noted above, the Veteran was examined in regard to this claim in November 2014.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2014 remand directives in regard to the claim decided herein and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board notes that although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to some dental conditions.  In this regard, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 and not excluded by 38 C.F.R. § 3.381.

Treatable carious teeth, replaceable missing teeth, and periodontal disease are not compensable disabilities for compensation purposes.  See 38 C.F.R. § 3.381(b).  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran seeks service connection for residual disability from an in-service fracture of the left mandible and right maxilla he experienced during service.  In this regard, the Veteran submitted a September 2012 statement from a private physician in which the physician reported that the Veteran has experienced constant pain in his jaw and was unable to eat hard foods for a long period of time.  Thereafter, in July 2014, the Veteran submitted a statement in which he reported that his mandible has continued to grow and prevents him from using his dental bridge.

The Veteran's STRs reflect that he was in a motor vehicle accident during service in June 1960.  During the accident, he experienced injuries to his face which included fracturing his left mandible and right maxilla.  An STR from July 1960 reports that these injuries had healed well and his teeth were in good alignment.  The STR further reports that the Veteran's teeth were adjusted so that they were in satisfactory relationship with each other and would not require further restorative work.  The Veteran's August 1962 separation examination was marked "normal" for his mouth and throat and the Veteran did not note any issues with his mandible or maxilla on the examination form.

As noted above, the Veteran was afforded a VA examination in regard to this claim in November 2014.  The examiner noted that the Veteran experienced a closed mandibular, maxillary fracture during service.  He also noted that there was no chronic or disabling residual condition of such fractures documented in 1960 and that the Veteran's condition was reported as stable.  The examiner concluded that the Veteran does not have any current chronic or disabling residuals of his in-service injury to his mandible or maxilla.  He explained that the Veteran's fractures were closed such that no fixation was required and that the Veteran's condition was stable.  In addition, he did not find that the Veteran exhibited chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible.

Based on the foregoing, the Board finds that the Veteran does not have a dental condition that is subject to service connection.  While his STRs show an in-service injury to his left mandible and right maxilla, the VA examiner found that these conditions resolved prior to the period on appeal.  Thus, the evidence shows that the Veteran does not have a dental condition that can be service connected for compensation purposes.  See 38 C.F.R. § 3.381; 38 C.F.R. § 4.150.  

The Board notes that the Veteran's submitted a letter from a private physician indicating that he has pain in his jaw.  However, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  This decision was limited to an appeal of a claim for compensation for dental disability.  Regarding treatment, VA treatment records indicate that the Veteran has been approved for dental treatment.

Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a fracture of the left mandible and right maxilla for compensation purposes is denied.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's acquired psychiatric disorder and TDIU claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran claims that he has an acquired psychiatric disorder caused by his military service, to include a documented motor vehicle accident in June 1960.  In July 2014, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for additional development, to include affording him a VA examination so as to identify all of his acquired psychiatric disorders and determine if any diagnosed disorders were due to his military service.  

Thereafter, the Veteran underwent a VA examination in November 2014.  In this regard, the examiner did not diagnose him with an acquired psychiatric disorder.  With respect to the examination, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The AOJ certified the Veteran's appeal to the Board in April 2014 and, therefore, this claim is governed by the DSM-IV.  However, the November 2014 VA examiner used the DSM-5 guidelines in determining that the Veteran did not have an acquired psychiatric disorder.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, remand is necessary to obtain an opinion from a VA examiner in which the DSM-IV criteria is used.  

Additionally, as the outcome of the Veteran's claim for service connection for an acquired psychiatric disorder may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's remanded service connection claim

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the November 2014 VA examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the November 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

(A)  Identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits.

(B)  If the examiner finds that the Veteran meets the diagnostic criteria for PTSD under the DSM-IV, indicate whether it is caused or incurred during service and whether such diagnosis is the result of a verified in-service stressor, to include the Veteran's documented in-service motor vehicle accident.  

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD under the DSM-IV, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is related to the Veteran's military service.

A detailed rationale for all opinions offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an acquired psychiatric disorder and a TDIU should be readjudicated based on the entirety of the evidence.  If either of the claims remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


